Citation Nr: 0432659	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury with limitation of motion, 
chondromalacia and medial meniscus tear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2004, the veteran testified at a Board 
hearing at the RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in January 2004.  
Pursuant to a Board hearing in September 2004, the veteran 
submitted additional evidence relevant to the matter on 
appeal.  This evidence consists of a medical statement dated 
in October 2004 from Stephen N. Buffinton, D.O.  

During the September 2004 Board hearing, the veteran was 
informed that in the event he submitted additional evidence 
regarding his appeal, he had the right to have the RO review 
it first and if he did not submit a waiver of review of that 
evidence by the RO, the Board would assume that he wanted the 
RO to review it first.  Since the veteran did not include a 
written waiver of review of the new evidence by the RO, the 
evidence must first be reviewed by the RO.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affair, 327 
F. 3d 1339 (Fed. Cir. 2003). 

In view of the above, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the 
matter on appeal must be returned to the RO for consideration 
of the claim in light of the additional evidence added to the 
record. 

Based on the foregoing, this matter is hereby REMANDED for 
the following actions:

The RO should review the claims file, to 
include the additional evidence from 
Stephen N. Buffington, D.O. that the 
veteran submitted to VA in November 2004 
and determine if a higher rating (and/or 
separate ratings) are warranted for the 
veteran's service-connected left knee 
disability.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



